Name: Commission Implementing Decision (EU) 2017/2304 of 12 December 2017 concerning certain interim protective measures in relation to highly pathogenic avian influenza of subtype H5 in the Netherlands (notified under document C(2017) 8719) (Text with EEA relevance. )
 Type: Decision_IMPL
 Subject Matter: agricultural policy;  agricultural activity;  regions of EU Member States;  international trade;  Europe
 Date Published: 2017-12-13

 13.12.2017 EN Official Journal of the European Union L 329/61 COMMISSION IMPLEMENTING DECISION (EU) 2017/2304 of 12 December 2017 concerning certain interim protective measures in relation to highly pathogenic avian influenza of subtype H5 in the Netherlands (notified under document C(2017) 8719) (Only the Dutch text is authentic) (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 89/662/EEC of 11 December 1989 concerning veterinary checks in intra-Community trade with a view to the completion of the internal market (1), and in particular Article 9(3) thereof, Having regard to Council Directive 90/425/EEC of 26 June 1990 concerning veterinary and zootechnical checks applicable in intra-Community trade in certain live animals and products with a view to the completion of the internal market (2), and in particular Article 10(3) thereof, Whereas: (1) Avian influenza is an infectious viral disease in birds, including poultry. Infections with avian influenza viruses in domestic poultry cause two main forms of that disease that are distinguished by their virulence. The low pathogenic form generally only causes mild symptoms, while the highly pathogenic form results in very high mortality rates in most poultry species. That disease may have a severe impact on the profitability of poultry farming. (2) Avian influenza is mainly found in birds, but under certain circumstances infections can also occur in humans even though the risk is generally very low. (3) In the event of an outbreak of avian influenza, there is a risk that the disease agent might spread to other holdings where poultry or other captive birds are kept. As a result it may spread from one Member State to other Member States or to third countries through trade in live birds or their products. (4) Council Directive 2005/94/EC (3) sets out certain preventive measures relating to the surveillance and the early detection of avian influenza and the minimum control measures to be applied in the event of an outbreak of that disease in poultry or other captive birds. That Directive provides for the establishment of protection and surveillance zones in the event of an outbreak of highly pathogenic avian influenza. (5) The Netherlands notified the Commission of an outbreak of highly pathogenic avian influenza of subtype H5 in a holding on its territory in the province of Flevoland where poultry or other captive birds are kept and it immediately took the measures required pursuant to Directive 2005/94/EC, including the establishment of protection and surveillance zones. (6) The Commission has examined those measures in collaboration with the Netherlands, and it is satisfied that the borders of the protection and surveillance zones, established by the competent authority in that Member State, are at a sufficient distance to the actual holding where the outbreak was confirmed. (7) In order to prevent any unnecessary disturbance to trade within the Union and to avoid unjustified barriers to trade being imposed by third countries, it is necessary to rapidly describe the protection and surveillance zones established in relation to highly pathogenic avian influenza in the Netherlands at Union level. (8) Accordingly, pending the next meeting of the Standing Committee on Plants, Animals, Food and Feed, the protection and surveillance zones in the Netherlands, where the animal health control measures as laid down in Directive 2005/94/EC are applied, should be listed in the Annex to this Decision and the duration of that regionalisation fixed. (9) This Decision is to be reviewed at the next meeting of the Standing Committee on Plants, Animals, Food and Feed, HAS ADOPTED THIS DECISION: Article 1 The Netherlands shall ensure that the protection and surveillance zones established in accordance with Article 16(1) of Directive 2005/94/EC comprise at least the areas listed in Parts A and B of the Annex to this Decision. Article 2 This Decision shall apply until 10 January 2018. Article 3 This Decision is addressed to the Kingdom of the Netherlands. Done at Brussels, 12 December 2017. For the Commission Vytenis ANDRIUKAITIS Member of the Commission (1) OJ L 395, 30.12.1989, p. 13. (2) OJ L 224, 18.8.1990, p. 29. (3) Council Directive 2005/94/EC of 20 December 2005 on Community measures for the control of avian influenza and repealing Directive 92/40/EEC (OJ L 10, 14.1.2006, p. 16). ANNEX PART A Protection zone as referred to in Article 1: ISO Country Code Member State Name NL The Netherlands Area comprising: Biddinghuizen  Vanaf kruising Swifterweg (N710) met Hoge Vaart (water), Hoge Vaart volgen in noordoostelijke richting tot aan Oosterwoldertocht (water).  Oosterwoldertocht volgen in zuidoostelijke richting tot aan Elburgerweg (N309).  Elburgerweg (N309) volgen tot aan de brug in Flevoweg over het Veluwemeer.  Veluwemeer volgen in zuidwestelijke richting tot aan Bijsselseweg.  Bijsselseweg volgen in noordelijke richting tot aan de Spijkweg (N306).  Spijkweg (N306) volgen in noordelijke richting tot aan Strandgaperweg.  Strandgaperweg volgen in westelijke richting tot aan Bremerbergweg (N708)  Bremerbergweg volgen in noordelijke richting tot aan Oldebroekerweg, Oldebroekerweg volgen in noordwestelijke richting tot aan Baan.  Baan volgen in westelijke richting overgaand in Swifterweg (N710)  Swifterweg (N710) volgen in noordelijke richting tot aan Hoge Vaart (water). PART B Surveillance zone as referred to in Article 1: ISO Country Code Member State Name NL The Netherlands Area comprising: Biddinghuizen  Vanaf brug Biddingweg (N710) Lage vaart, Biddingweg volgen in noordelijke richting tot aan Elandweg.  Elandweg volgen in oostelijke richting tot aan Dronterringweg (N307).  Dronterringweg (N307) volgen in zuidoostelijke richting tot aan Rendieerweg.  Rendierweg volgen in noordoostelijke richting tot aan Swiftervaart (water).  Swiftervaart volgen in oostelijke richting tot aan Lage vaart.  Lage vaart volgen in noordelijke richting tot aan Ketelmeer (water).  Ketelmeer volgen in zuidoostelijke overgaand in Vossemeer overgaand in Drontermeer volgen ter hoogte van Geldersesluis.  Geldersesluis volgen in oostelijke richting tot aan Buitendijks.  Buitendijks volgen in zuidoostelijke richting overgaand in Groote Woldweg tot aan Naalderweg.  Naalderweg volgen in oostelijke richting tot aan Kleine Woldweg.  Kleine Woldweg volgen in zuidelijke richting tot aan Zwarteweg.  Zwarteweg volgen in oostelijke richting overgaand in Wittensteinse Allee tot aan Oosterweg.  Oosterweg volgen in zuidelijke richting tot aan Zuiderzeestraatweg (N308).  Zuiderzeestraatweg volgen in westelijke richting tot aan Mheneweg Zuid.  Mheneweg Zuid in zuidelijke richting overgaand in Bongersweg overgaand in Ottenweg tot aan A28.  A28 volgen in zuidwestelijke richting tot aan Ceintuurbaan (N302).  Ceintuurbaan volgen in noordelijke richting overgaand in Knardijk (N302) overgaand in Ganzenweg tot aan Futenweg.  Futenweg volgen in oostelijke richting tot aan Larserweg (N302).  Larserweg (N302) volgen in noordelijke richting Zeebiesweg.  Zeebiesweg volgen in oostelijke richting tot aan Larserringweg.  Larserringweg volgen in noordelijke richting tot aan Lisdoddeweg.  Lisdoddeweg volgen in oostelijke richting tot aan Wiertocht.  Wiertocht volgen in noordelijke richting tot aan Dronterweg.  Dronterweg volgen in oostelijke richting tot aan Biddingweg (N710)